— In an action to recover damages for personal injuries, the defendant appeals from (1) a judgment of the Supreme Court, Suffolk County (Oliver, J.), entered March 20, 2002, which upon, inter alia, a jury verdict finding it 60% at fault in the happening of the accident and awarding the plaintiff damages in the sum of $50,000 for past pain and suffering and $200,000 for future pain and suffering, is in favor of the plaintiff and against it, and (2) an order of the same court dated April 11, 2002, which denied its motion pursuant to CPLR 4404 (a) to set aside the jury verdict.
Ordered that the judgment and the order are affirmed, with one bill of costs.
It is well settled that for a court to conclude that a jury verdict is unsupported “by sufficient evidence as a matter of law, there must be ‘no valid line of reasoning and permissible inferences which could possibly lead rational [people] to the conclusion reached by the jury on the basis of the evidence presented at trial’ ” (Nicastro v Park, 113 AD2d 129, 132 [1985], quoting Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]). Moreover, a jury verdict will not be set aside as against the weight of the evidence unless it could not have been reached on any fair interpretation of the evidence (see Nicastro v Park, supra at 134). In this case, there was no basis to overturn the verdict (see Nicastro v Park, supra).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Florio, J.P., S. Miller, Friedmann and Luciano, JJ., concur.